                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION

                                              No. 4:14-CR-43-FL-1


UNITED STATES OF AMERICA                               )
                                                       )
                                                       )
         v.                                            )                 ORDER
                                                       )
                                                       )
TYRONE MAURICE WILLIAMS                                )



         This matter is before the court on defendant’s motions (DE 81, 82) for extension of time to

file a motion under 28 U.S.C. § 2255.1

         The court lacks jurisdiction to consider a motion for extension of time to file a § 2255

petition. See United States v. Harris, 304 F. App’x 223 (4th Cir. 2008); United States v. White, 257

F. App’x 608, 609 (4th Cir. 2007). Nevertheless, a district court may opt to recharacterize a timely

motion for an extension of time as a § 2255 petition where it raises “potential grounds for relief”

challenging the original judgment of conviction. Id.; see also Johnson v. United States, No.

5:05-CR-209-FL, 2010 WL 4026086 *2 (E.D.N.C. Oct. 13, 2010) (“[A] district court may opt to

recharacterize a timely motion for an extension of time as a § 2255 petition, . . . in the limited

instance where the motion for extension of time ‘contains allegations sufficient to support a claim

under section 2255.’”) (quoting Ramirez v. United States, 461 F.Supp.2d 439, 440 (E.D.Va. 2006)).




         1
            The court construes the letter from defendant, filed December 19, 2018, (DE 81), as a motion for extension
of time to file a § 2255 motion, along with the motion (DE 82) filed May 20, 2019. The clerk is DIRECTED to docket
the letter (DE 81) as a motion for extension of time to file a § 2255 motion. This matter originally was assigned to the
Hon. Terrence W. Boyle. On December 15, 2016, this matter was reassigned to the undersigned, at the direction of the
Court.
       In this case, defendant describes in his motions for extension of time a potential ground for

relief under § 2255 based upon a pending motion to vacate a conviction in the United States District

Court for the Western District of Tennessee. Defendant seeks to have this court hold in abeyance

consideration of this potential claim pending outcome of the case in Tennessee. As noted above, the

court does not have jurisdiction to extend in advance the time for filing a § 2255 motion. However,

the court may recharacterize the instant motions as attempts to file a § 2255 motion. If defendant

accepts the recharacterization, the § 2255 motion will be processed in accordance with the rules

governing § 2255 cases. Under certain circumstances, if good cause is shown, the court may have

discretion to stay decision on a § 2255 motion once it is pending before the court.

       Accordingly, the court hereby provides petitioner with notice, pursuant to Castro v. United

States, 540 U.S. 375 (2003), that it intends to recharacterize the instant motions as attempts to file

a motion to vacate, set aside, or correct, sentence under 28 U.S.C. § 2255. Pursuant to Castro, the

court warns defendant that this recharacterization means that any subsequent § 2255 motion will be

subject to the restrictions on “second or successive motions.” Castro, 540 U.S. at 383. In addition,

the court provides defendant with an opportunity to withdraw the motion or to amend it so that it

contains all the § 2255 claims he believes he has. Id. The court also notifies defendant of the § 2255

one year period of limitations, and the four dates in § 2255 to be used in determining the starting

date for the limitations period:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of–

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if the
       movant was prevented from making a motion by such governmental action;



                                                  2
       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

       The court hereby permits defendant to file a response to the court’s proposed

recharacterization within 21 days from the date of this order. The court advises defendant that if,

within the time set by the court, he agrees to have the motions recharacterized or does not respond

in opposition to the recharacterization, the court shall consider the motions as one under § 2255 and

shall consider them filed originally as of the date the first motion for extension was filed. If,

however, defendant responds within the time set by the court but does not agree to have the motions

recharacterized, the court will not treat them as a § 2255 motion and will terminate the motions in

light of this order in accordance with the applicable procedural and jurisdictional rules of law

governing criminal case matters.

       SO ORDERED, this 5th day of June, 2019.



                                                      ________________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge




                                                 3
